on REHEARING.
The case is before us on a petition to rehear.
At a former date of the term, we reversed the judgment of the lower courts, in which a recovery had been obtained by the complainant below for injuries received by him, as a result of the negligence of a mine foreman. Having held at the Knoxville term, 1913, that chapter 540 of the Acts of 1907, which made the mine owner responsible for the negligence of the mine foreman, was unconstitutional, it resulted that there could be no recovery by Hooper on account of the provisions of chapter 237 of the Acts of 1903, which act in effect relieved the mine owner of responsibility for the negligence of the mine foreman. Coal & Coke Co. v. Priddy, 117 Tenn., 168, 96 S. W., 610.
*616This petition to rehear proceeds on the theory'that the act of 1903’ is unconstitutional, and that the owner’s liability is therefore to be measured by the common law and our earlier mining statutes.
It is said that the bill, which became the act of 1903, did not pass three readings in the senate, that the caption of the bill is not broad enough to cover the provisions relieving the owner of liability'for the acts of the foreman, and that such provisions are in conflict with the title of the act.
In the first place, it is argued that the bill passed by the senate was substituted for another bill, which had passed two readings and the substituted bill only passed one reading. This objection is not well taken, for such practice has been held permissible by this court. Railroad v. Memphis, 126 Tenn., 292, 148 S. W., 662, 41 L. R. A. (N. S.), 828, Ann. Cas., 1913E, 153; Archibald v. Clark, 112 Tenn., 532, 82 S. W., 310.
It is further contended that the-caption of the substituted bill radically differed from the caption of the original bill and the doctrine of Erwin v. State, 116 Tenn., 79, 93 S. W., 73, is invoked.
The caption of the original bill was as follows:
A bill to be entitled, “An act to provide for the inspection and safe operation of coal mines and other mines, to protect the *617health and safety of persons in and about the mines of this State; for the protection of property connected therewith, and fixing the penalty for the violation of this act and to repeal all laws in conflict with this act.”
*616The caption of the substituted bill was in these words:
A bill to be entitled, “An act to provide for the regulation and inspection of mines in this State, and *617for the safety, welfare and protection of persons employed therein, providing for penalties for violation of' this act. ’ ’
The differences in the captions are thus stated by the counsel for petitioner:
“First. The original provides for the inspection and safe operation of coal mines, while the corresponding provision in the substituted bill reads, ‘For the regulation and inspection of mines in the State. ’
“Second. • The caption of the original bill recites one of its purposes to be: ‘To protect the health and safety of persons in and about the mines of this State,’ while the corresponding provision in the substituted bill reads: ‘And for the safety, welfare and protection of persons employed therein.’
“Third. The original bill provides for the protection of property connected therewith [the mines], while there is no corresponding provision in the substituted' bill for this.
“Fourth. The caption of the originar bill provides for the repealing of all laws that conflict therewith, while there is no corresponding provision in the substituted bill. ’ ’
*618We think that the points of difference in the two captions were immaterial and were not effective to change the identity of the bill.
We said in case of State, ex rel., v. Baseball Club, 127 Tenn., 292, 154 S. W., 1151, Ann. Cas., 1914B, 1243:
‘'There may he additions to the caption of matters, germane and explanatory, by way of making the title more definite, which will not change the identity of the bill. If, however, there is added to the caption entirely new and foreign matter, the caption and the bill will lose their identity.”
In Erwin v. State, supra, it was said:
“The title must be a constant quantity, not subject to amendment, or at least not subject to any alteration that will effect any substantial change in it.”
We think there is no substantial difference in the title of the bill originally introduced and the substituted bill.
Nothing was added to the title, no new or foreign matter. Certain words and phrases were dropped from the original title, but such elimination did not change the meaning or indicate a different scope of legislation. Only the phraseology of the title was changed. Its import remained the same.
The word “regulation” was added to the new title, and everything omitted from the old title fell under the sweep of that word, including the protection of property connected with the mines to be regulated.
There is no merit in the argument that the title of the act is not broad enough to justify a provision par*619tially relieving the mine owner of common-law liability. Statutes purporting regulation quite commonly modify or repeal the common law. The very purpose of statutory regulation of a business is to prescribe new rules for its conduct.
There is no repugnancy between that portion of the caption indicating an intention to legislate for the safety of the miners and the provisions in the act which mitigate the owner’s responsibility. The lawmakers thought that the end desired could be best attained by giving the foreman exclusive control and making him criminally answerable for default. It is not our province to comment on the wisdom of the measure.
There is nothing in the constitutional objections urged against the act of 1903, and the petition to rehear is denied.